Citation Nr: 0830754	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  05-03 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (VA)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD), to include on an 
extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b).  

2.  Entitlement to a permanent and total rating for 
nonservice-connected pension benefits purposes, to include 
under the provisions of 38 C.F.R. § 3.321(b)(2). 

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
June 1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of June 2004 and February 2005 rating 
decisions.

In June 2004, the RO in Columbia, South Carolina, granted 
service connection and assigned an initial 30 percent rating 
for PTSD, effective December 18, 2003, and denied the 
veteran's claim for a permanent and total rating for 
nonservice-connected pension benefits purposes.  The veteran 
filed a notice of disagreement (NOD) in August 2004 specific 
to the initial 30 percent rating assigned for PTSD.  The RO 
issued a statement of the case (SOC) pertaining to the 
initial rating for PTSD in December 2004 and in January 2005, 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals).  

In January 2005, the veteran also submitted his NOD with the 
denial of nonservice-connected pension benefits.  The RO 
issued a SOC in June 2005, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) later that same month. 

By a February 2005 decision, the RO in Montgomery, Alabama, 
denied the claim for a (TDIU).  The veteran filed a NOD in 
March 2005, and the RO issued a SOC in June 2005.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in June 2005.

As the veteran expressed disagreement with the initial rating 
assigned for PTSD following the grant of service connection, 
the Board has characterized that issue on appeal in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for disabilities already service- 
connected).

Consistent with the veteran's and his representative's 
assertions, and what the RO has adjudicated, the Board has 
characterized the claims on appeal for an initial higher 
rating for PTSD and for entitlement to nonservice-connected 
pension benefits as encompassing consideration on an extra-
schedular basis, pursuant to 38 C.F.R. § 3.321(b) (1) and (2) 
(cited to in the December 2004 SOC and the June 2005 SOC, 
respectively) 

These matters are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.  

Initially, the Board notes in the veteran's March 2005 NOD, 
he stated that he was receiving treatment at the VA medical 
center (VAMC) in Tuscaloosa, Alabama for his service-
connected PTSD.  However, the claims file currently includes 
VA treatment records from the Tuscaloosa VAMC dated through 
November 2004.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must 
obtain all outstanding pertinent psychiatric records from the 
VAMC in Tuscaloosa, Alabama, since November 2004, following 
the current procedures prescribed in 38 C.F.R. § 3.159 (2007) 
as regards requests for records from Federal facilities.

In addition, VA treatment records reflect a worsening in the 
veteran's service-connected PTSD since his last VA 
examination.  In this regard, a July 2004 VA treatment record 
notes a marked difference in the veteran's demeanor.  The 
examiner was concerned as a significant deterioration in the 
veteran's ability to think and respond was noticed.  
Additionally, in the veteran's January 2005 substantive 
appeal, he stated that his PTSD worsened every day and that 
his medication prescribed to treat his PTSD had been 
increased.  He furthered that he can not work due to his PTSD 
and all of the medications that he must take for his service-
connected disability.  

The Board notes that the veteran last underwent a VA PTSD 
examination in May 2004, in connection with his then claim 
for service connection.  Therefore, to ensure that the record 
reflects the current severity of the veteran's PTSD, the 
Board finds that a more contemporaneous examination, with 
findings responsive to the applicable rating criteria, is 
needed to properly evaluate the service-connected disability 
under consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2007). 

The Board also finds that additional RO action on the claim 
for a permanent and total rating for nonservice-connected 
pension benefits, to include under the provisions of 38 
C.F.R. § 3.321(b)(2), is warranted.

The veteran has asserted that he is entitled to a total and 
permanent rating on the basis that he is unable, due to 
physical disabilities, to follow a substantially gainful  
occupation.  See 38 U.S.C.A. § 1502(a)(West 2002); 38 C.F.R. 
§§ 3.321(b)(2), 4.15, 4.17 (2007).

In this case, the RO has assigned noncompensable ratings, 
each, for arthralgia of the knees, right shoulder/arm; 
gastroesophageal reflux disease; dupuytren's contracture, 
both ring fingers; varicose veins, lower extremities; and 
alcohol abuse (all nonservice-connected disabilities).  The 
veteran underwent a VA PTSD examination in May 2004.  The 
records reflect, however, that the RO has not evaluated each 
and every disability as is required by law.  See Roberts v. 
Derwinski, 2 Vet. App. 387, 390 (1992)  ("Before a total and 
permanent disability rating can be  awarded, an evaluation 
must be performed under the [VA's] Schedule for Rating 
Disabilities, to determine the percentage of impairment 
caused by each disability.").  VA medical records, to include 
radiological and treatment reports, reflect that the veteran 
has hyperlipidemia, rhinitis, and has complained of neck, 
left shoulder, and left arm pain.  

Medical assessment as to the severity of each of these 
disabilities would be helpful in the RO's evaluation of all 
pertinent disabilities in determining the veteran's  
entitlement to a permanent and total rating for pension 
purposes.  The RO should also obtain an opinion assessing the 
extent to which the combined effects of the veteran's 
disabilities (excluding the effects of substance abuse or any 
other disability considered to be due to willful misconduct), 
has impacted the veteran's ability to work. 

Accordingly, the RO should arrange for the veteran to undergo 
VA examinations, by appropriate physicians, at a VA medical 
facility.  The veteran is hereby notified that failure to 
report to any scheduled examination(s), without good cause, 
may result in denial of the claim(s).  See 38 C.F.R. § 3.655 
(2007).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report to any such scheduled examination(s)), the RO must 
obtain and associate with the claims file copies of any 
notice(s) of the date and time of the examination(s) sent to 
the veteran by the pertinent VA medical facility. 

Further, to ensure that all due process requirements are met, 
and that the record before the VA physicians is a fully 
informed one, the RO should also give the veteran another 
opportunity to provide information and/or evidence pertinent 
to the claim on appeal, explaining that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103 (b)(1)(West 
2002); but see also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 
2008) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  The RO should explain what is needed to 
support each of the claims on appeal, to include under the 
provisions of 38 C.F.R. § 3.321, as appropriate.  The RO 
should also ensure that its letter  to the veteran meets the 
notice requirements of Dingess/Hartman  v. Nicholson, 19 Vet. 
App. 473 (2006), particularly as regards assignment 
disability ratings and effective dates, as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  The RO's adjudication of 
the claim for a higher initial rating for PTSD should include 
consideration of whether "staged rating" (assignment of 
different ratings for different periods of time, based on the 
facts found), pursuant to Fenderson, is warranted.

The Board also points out that, as any decision with respect 
to the claim for an initial rating in excess of 30 percent 
for PTSD may affect the veteran's TDIU claim, the claim for a 
TDIU is inextricably intertwined with the claim for higher 
rating.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both are adjudicated).  As the claims should be 
considered together, it follows that, any Board action on the 
TDIU claim, at this juncture, would be premature.  Hence, a 
remand of this matter is warranted, as well.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the 
Tuscaloosa VAMC  all outstanding records 
of psychiatric evaluation and/or treatment 
of the veteran , from November 2004 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.   

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to any of 
the claims on appeal that is not 
currently of record.  The RO should 
explain the type of evidence that is his 
ultimate responsibility to submit.  

The RO should explain what is needed to 
support each of the claims on appeal, to 
include under the provisions of 38 C.F.R. 
§ 3.321, as appropriate.  The RO should 
also ensure that its letter meets the 
notice requirements of Dingess/Hartman 
(cited to above).
 
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
attorney that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA psychiatric and general medical 
examinations, by appropriate physicians, 
at a VA medical facility.

The entire claims file, to include a 
complete copy of this REMAND, must be 
provided to each physician designated to 
examine the veteran, and each  
examination report should reflect 
consideration of the veteran's documented 
medical history and assertions (to 
specifically include the veteran's 
description of his PTSD symptoms in the 
psychiatrist's report).  All necessary 
tests and studies (to include 
psychological testing and x-rays, as 
appropriate) should be accomplished (with 
all results made available to the 
requesting physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  Each examiner should set forth 
all examination findings, together with 
the complete rationale for the comments 
and opinions expressed, in a printed 
(typewritten) report.

Psychiatric examination- The psychiatrist 
should specifically render findings with 
respect to the existence and extent (or 
frequency, as appropriate) of: memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions and/or 
hallucinations. The examiner also should 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) scale score 
representing the level of impairment due 
to the veteran's PTSD, and an explanation 
of what the score means.

The psychiatrist should also provide an 
assessment of the severity of the 
veteran's PTSD, specifically commenting 
upon the impact of this condition on his 
employability; and express an opinion as 
to whether, at any point(s) since the 
December 18, 2003 effective date of the 
grant of service connection, the 
veteran's PTSD has increased in severity 
(and, if so, the approximate date(s) of 
such change(s)).

General medical examination- The examiner 
should examine the veteran for all 
current disabilities.  After  examination 
and review of the record, the examiner 
should (a) provide an assessment of the 
severity for the following disabilities: 
arthralgia of the knees, right 
shoulder/arm; gastroesophageal reflux 
disease; dupuytren's contracture, both 
ring fingers; varicose veins, lower 
extremities; hyperlipidemia; rhinitis; 
neck pain; left shoulder, and left arm 
pain; and (b) offer an opinion, 
consistent with sound medical principles, 
as to whether, excluding any impairment 
due to any current substance abuse, the 
combined effects of the veteran's 
disabilities render him permanently and 
totally  disabled.

5.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
a copy (ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6. To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7. After completing the requested 
actions, and any additional notification 
and/or development deemed warranted,.  
The RO should adjudicate the claims for 
an initial rating in excess of 30 percent 
for PTSD, to include on an extra-
schedular basis, pursuant to 38 C.F.R. § 
3.321(b), as the claim for a TDIU,  in 
light of all pertinent evidence and legal 
authority.  The RO's adjudication of the 
claim for a higher initial rating for 
PTSD should include consideration of 
whether "staged rating", pursuant to 
Fenderson (cited to above), is warranted.  

The RO should also adjudicate the claim 
for a permanent and total disability 
rating for nonservice-connected pension 
purposes, to include under the provisions 
of 38 C.F.R. § 3.321(b)(2), and the RO 
should provide the veteran with a new 
rating decision reflecting evaluation of, 
and assignment of ratings for, all of his 
disabilities. 

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes citation to and discussion of 
any additional legal authority 
considered, along with clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELIINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

